t c summary opinion united_states tax_court vernon j nicholas iii and micki nicholas petitioners v commissioner of internal revenue respondent docket no 10398-o0s filed date vernon j nicholas iii pro_se rollin g thorley for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subseguent section references are to the internal_revenue_code in effect for the years in issue respondent determined deficiencies in petitioners’ and - federal income taxes in the amounts of dollar_figure and dollar_figure respectively petitioners conceded that they had unreported income in the amounts of dollar_figure in and dollar_figure in the sole issue the court must decide is whether social_security disability payments are includable in gross_income some of the facts in this case have been stipulated and are so found petitioners resided in las vegas nevada at the time they filed their petition petitioners timely filed their joint federal tax_return return petitioners reported adjusted_gross_income of dollar_figure on their return petitioners timely filed their joint federal tax_return return petitioners reported adjusted_gross_income of dollar_figure on their return petitioner micki nicholas petitioner received social_security disability benefits in of dollar_figure portions of the amount received in included unpaid disability claims for the taxable years and petitioner also received dollar_figure in social_security disability benefits during petitioners did not report any portion of the disability benefits received in and on their respective federal_income_tax returns petitioners contend that the social_security disability benefits are not taxable and additionally that a portion of the benefits received in related to a work-related injury settlement for prior taxable years respondent contends that percent of the social_security disability benefits received by petitioner are subject_to tax under sec_86 and that dollar_figure and dollar_figure is includable in petitioner’s gross_income for the taxable years and respectively in certain circumstances sec_7491 places the burden_of_proof on respondent with regard to certain factual issues because the facts in this case are undisputed we find that sec_7491 has no bearing on the determination of the legal issues before us prior to certain disability benefits were excludable from an employee’s gross_income under sec_105 maki v commissioner tcmemo_1996_209 however this section was repealed and since social_security disability benefits have been treated in the same manner as other social_security_benefits id accord bradley v commissioner tcmemo_1991_ accordingly we hold that the social_security disability payments received by petitioner are subject_to tax in the same manner as other social_security_benefits sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code moreover sec_86 requires the inclusion of a portion of social_security_benefits in gross q4e- income when the sum of the recipient’s modified_adjusted_gross_income plus one-half of the social_security_benefits exceeds certain threshold amounts in the case of a joint_return when this sum exceeds dollar_figure the lesser_of such excess or percent of the social_security_benefits received during the taxable_year must be included in gross_income sec_86 c b when this sum exceeds dollar_figure in the case of a joint_return up to percent of the social_security_benefits received during the taxable_year must be included in gross_income sec_86 c b under sec_86 modified_adjusted_gross_income in general equals adjusted_gross_income with adjustments not relevant here sec_86 social_security_benefits are included in the recipient’s gross_income in the taxable_year in which the benefits are received sec_86 an election may be made by taxpayers who receive lump-sum payments of social_security_benefits during the taxable_year in which a portion of the benefits is attributable to previous taxable years sec_86 sec_86 provides that if the election is made the amount included in gross_income for the taxable_year of receipt must not exceed the sum of the increases in gross_income for those previous taxable years that would result from taking into account the portion of the benefits attributable to the previous taxable years accordingly if no election is made by the taxpayer under - - sec_86 lump sum distributions of social_security_benefits are includable in the taxpayer’s gross_income in the taxable_year the benefits are received petitioners did not make an election under sec_86 with respect to the lump-sum social_security disability benefits received in accordingly we sustain respondent’s determination that petitioners’ gross_income include sec_85 percent of the respective social_security disability benefits received during the years in issue reviewed and adopted as a report of the small_tax_case division decision will be entered for respondent
